DISSENTING OPINION OP
MS. CHIEE JUSTICE DEL TOSO.
I dissent from the majority opinion. I have examined the record carefully and in my opinion the judgment appealed from should be affirmed.
I entirely agree that the evidence introduced shows a departure from the method prescribed by law on the part of the jury commissioners in selecting the jurors for the district of Mayagüez, but the record also shows that there was no fraud or wrong intention and that the purpose was to select a body of citizens qualified to administer justice. The jury had proceeded in such a manner in the previous year that their action in the particular cases cited by the district judge fills the minds of those having knowledge of it with just indignation. This being the case, if ever the jurisprudence establishing that provisions of law of the kind not followed by the commissioners are directory and not mandatory may have plausible application, it would be in this case.
The method prescribed by law for the selection by tlie commissioners of 300 jurors for each district by preparing *464previously a list of 100 for each town or city within the district is such that it can not be followed in many instances. There are towns of Porto Rico (Hormigueros, for example) in which it would be very difficult, if not impossible, to make conscientiously a list of 100 persons qualified to act as jurors, and there are cities like San Juan from which, because of the number of its inhabitants, should he selected perhaps more than 100 of the list of 300 in the final computation. Can the names be drawn in this latter case ?
If it had been shown that in acting as they did the commissioners had the intention of prejudicing the rights of the defendant, it is clear that the judgment should be reversed, but, we repeat, they did not act against the defendant. They proceeded with the intention of selecting the best jurors of the district before whom not only this defendant but all other persons accused of crime should be tried during the period for which they were selected.
The important thing is that accused persons be tried before an impartial jury and nothing, absolutely nothing, in the record shows that the jury in this case (selected in accordance with the law from among 300 qualified persons of the district) was not impartial.